MacIntyre, P. J.,
concurring specially. The pleading in the case is composed of (1) the petition for the rule nisi, which included paragraph 4 thereof, which states that among the claimants for the fund are the plaintiff in error and the defendants in error; {2) the rule nisi; (3) the responses to the rules nisi, among which were those of the plaintiff in error and the defendants in error; and (4) the answer of the marshal of the court, who held the fund in question. The marshal’s answer was as follows: ' “Respondent has in hand $750 as alleged in the rule, which sum is subject to the costs of the court and the cos.t of moving and storing due Cherry Transfer & Storage Company. The remainder of the said sum is then subject to distribution to the parties named in paragraph 4 of said petition for rale as their respective priorities shall appear. Respondent prays that the court determine the amount of cost due Cherry Transfer & Storage Company, and give’direction as to the distribution of said funds.” This response was signed by counsel for the marshal. There was no traverse of the marshal’s answer and the statements of fact in such answer were conclusive and evidence could not be considered to refute them. York v. Lowry, 34 Ga. App. 389 (129 S. E. 793). The statements of fact made in the answer of the marshal were not sought to be disputed by the evidence in the case or otherwise. -There was nothing in the evidence that refuted or attempted to’ refute the first sentence of the answer of the marshal. The evidence relative to the matter of storage and transportation went merely to the proper amount which the court should allow for it. The evidence did not attempt to deny or refute the statement of fact by the marshal in his answer that he had $750 in his hands for distribution and that the transportation and storage company was entitled to storage and transportation as a part of the costs of the case.
The second sentence of the marshal’s answer merely stated *484that after the costs of the case, including transportation and storage of the property in question, the remainder of said fund would be subject to distribution to the parties named in paragraph 4 of the petition for the rule nisi. Such paragraph 4 reads as follows: “This movant shows that the following cases, together with the plaintiff have claims against the defendant: C. L. Fain, . . Crystal Sugar and Coffee Co., . . Virginia Dare Company, . . Star Provision Company, . . Mrs. Ed Spicer Denny . .” This second sentence of the marshal’s answer was not a statement of. fact or assertion as to liens, if any, of the parties named in such paragraph 4 or of their priority, but on the contrary was an assertion that the marshal wished the court to determine this matter of the existence of liens, if any, and their priority, and he was not assuming any responsibility for determining the fact of such priority of any of the liens, if any existed, of the parties named in said paragraph 4 of the petition for the rule nisi.
The third sentence of the answer of the marshal was not a statement of fact but merely a prayer “that the court determine the amount of the costs due Cherry Transfer & Storage Company and give direction as to the distribution of said funds.”
Upon the hearing of the rule nisi, the plaintiff in error introduced no evidence in support of her response to the rule nisi. The defendants in error introduced evidence in support of their responses to the rule. The court awarded the fund to the 'defendants in error.
Therefore, the allowance of evidence to support the pleadings in the responses mentioned does not dispute anything in the answer of the marshal and does not violate the rule: “Until traversed, the answer of a sheriff [marshal] is to be accepted as true, and is conclusive as to all matters therein contained, and evidence will not be heard to dispute it.” Read Phosphate Company v. Weichselbaum Company, 1 Ga. App. 420; Tumlin Co. v. Watson, 17 Ga. App. 462; York v. Lowry, 34 Ga. App. 389. I, therefore, concur in the result of the majority opinion.